Citation Nr: 0901517	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for low back injury due to an 
examination performed at a VA Medical Center (VAMC) in 
February 2002.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Macko, Associate Counsel





INTRODUCTION

The veteran had active service from September 1959 to October 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claims for 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
agency of original jurisdiction (AOJ) remained the Portland, 
Oregon RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence does not demonstrate any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in conjunction 
with the veteran's February 2002 VA examination of the low 
back, nor is it shown that the veteran's current problems 
resulted from an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
low back injury due to an examination a VAMC in February 2002 
have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151 (West 2002), disability 
compensation shall be awarded for a "qualifying additional 
disability" in the same manner as if the additional 
disability were service connected.  The additional disability 
qualifies for compensation if the disability is not the 
result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination provided under the laws administered by VA.  
In order to constitute a qualifying additional disability, 
the proximate cause of the additional disability must have 
been (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  That is, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By way of background, the veteran first presented himself for 
care at a VA facility in January 2001.  In August 2001 he 
complained of low back pain.  In treatment notes, the 
examiner noted the chronic low back pain was due to an 
injury.  Upon x-ray examination, the examiner found the 
thoracic spine was radiologically unremarkable though the 
lumbosacral spine showed partial sacralization of L5 and the 
cervical spine showed mild degenerative changes in the mid to 
lower cervical spine which was unremarkable for the veteran's 
age. 

The veteran submitted a September 2001 claim seeking a grant 
of service connection for his "back" among other 
conditions.  The veteran was afforded a VA spine examination 
in February 2002.  The veteran described the in-service 
injury.  Specifically, he stated that he had been hit on the 
lower back by a slamming door.  He reported being 
hospitalized, though there was no fracture.  He further 
reported chronic pain since that incident.  The veteran 
reported about 12 significant flare-ups over the previous 40 
years that required bed rest, the last being ten years prior.  
The veteran denied numbness or tingling, though he 
experienced prolonged stiffness if he sat too long and he 
reported he had to go slowly from a sitting to standing 
position.  

The examiner observed the veteran undressed easily and walked 
normally.  On palpitation there was tenderness just to the 
lateral of L5.  Range of motion was noted.  The examiner 
reviewed the veteran's service treatment records, noted the 
in-service treatment for back pain and x-rays pertaining to 
his L5 and S1, and made the diagnosis of chronic lumbar 
strain, with chronic pain and loss of range of motion or 
approximately 5 degrees from flexion to extension.   The x-
rays ordered as part of this examination showed normal 
alignment of the lumbar spine, moderate calcification of the 
lower aorta and common iliac arteries, and the impression was 
of a normal radiographic lumbar spine.

Based on the above evidence, the RO granted service 
connection for lumbar strain in a March 2002 rating decision, 
assigning a noncompensable rating effective September 17, 
2001.  In May 2002 VA treatment notes, the veteran complained 
his back had hurt ever since the February 2002 examination, 
with pain going from the back down to the left leg.  The 
veteran sought reconsideration of the rating in his June 2002 
statement claiming he had experienced pain since that 
examination because the "doctor" was not gentle and had 
caused damage to his back.  In a June 2002 treatment record 
the veteran again complained of occasional parathesia into 
the buttocks and legs.

In August 2002 the veteran was afforded another VA spine 
examination with a different examiner.  During the course of 
this examination the veteran described a particular position 
that the February 2002 examiner forced him into when the 
veteran heard a loud "pop" and after which he had 
experienced excruciating pain.  The veteran claimed to be 
unable to sit, stand, walk, or function without special 
medicine.  He denied lower leg weakness, though there was a 
small decrease in sensation on the left side and the entire 
left leg had pain radiation down into the hamstrings, though 
it did not usually cross the knee.  

Upon objective examination, this examiner found the veteran's 
signs and symptoms were consistent with sacroiliac joint 
dysfunction, where the veteran was tender.  The examiner 
noted the veteran had lost 50 percent of his range of motion, 
strength, coordination, and endurance in the lumbar spine 
associated with the left sacroiliac joint.  The examiner 
considered both sets of x-rays taken in the previous year and 
noted that both showed essentially normal alignment and some 
sacralization of the L5 area.

In a September 2002 rating decision, the RO granted the 
veteran a 40 percent evaluation effective September 17, 2001, 
having found error in the previous rating decision's failure 
to grant a compensable rating.  This September 2002 decision 
also adjusted the veteran's diagnostic code (DC) to DC 5292 
Sacroiliac Joint Dysfunction, from DC 5295 Lumbar Strain, 
which allowed for the higher rating.

The veteran continued to complain of back pain in the course 
of his VA treatment, referring to the February 2002 
examination.  See December 2002 Treatment note.  He also 
sought an increased rating for his back.  See August 2003 
statement. 

The veteran was afforded yet another VA spine examination in 
October 2003.  Now referring to the August 2002 examination 
as the source of his pain, the veteran complained of 
immediate pain upon sitting and standing and stiffness on a 
daily basis.  Upon objective examination the examiner 
observed the veteran appeared to be in no discomfort 
whatsoever and had a normal gait.  After testing flexion and 
extension of the hips and back, the examiner reviewed the 
veteran's November 2002 MRI examination of his lumbar spine, 
which found minimal degenerative disc disease in the lower 
lumbar spine and the October 2003 x-rays which contained an  
impression of a normal lumbar spine with no significant 
degenerative disease and no substantial change form a 
February 2002 examination.  The RO continued his rating at 40 
percent.

The veteran submitted a claim seeking compensation under 
§ 1151 for an injury to his back during an examination.  See 
October 2004 and December 2004 statements.  The RO scheduled 
the veteran for an examination in June 2005.  However, the 
veteran contacted the medical staff and informed them he was 
out of state therefore unable to be present.  He requested 
paperwork to follow up on the claim.  There is no further 
evidence or medical documentation in the claims file.   

After carefully reviewing the evidence of record, the Board 
concludes that the requirements are not met for compensation 
under 38 U.S.C.A. § 1151.  The evidence has not established 
that the veteran has incurred any additional disability or 
aggravation due to the examination of February 2002.  No 
medical records show that the veteran has an additional 
disability that is due to this examination.  Nor do any 
medical records show that his disabilities were aggravated by 
any VA examination.  Based on the foregoing, the Board 
concludes that the veteran does not have an additional 
disability that was caused or aggravated by the VA 
examination.  Further, even if, without conceding, the 
veteran has an additional disability, there is no competent 
evidence of record indicating that it is proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or any other similar instance of fault.  In the 
absence of any competent evidence demonstrating the presence 
of additional disability due to VA negligence, compensation 
under 38 U.S.C.A. § 1151 must be denied.

The Board has given careful consideration to the veteran's 
contentions in support of his claim.  However, he is not 
competent to address questions of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore his belief 
that the February 2002 VA examination caused additional 
disability to his low back does not constitute probative 
evidence.  Indeed, as stated above, there is no competent 
medical evidence of record which establishes a disability as 
a result of an examination at the VA facility in February 
2002.  Rather, the record shows that the veteran has been 
granted service connection for his lumbar spine disability as 
a result of an in-service injury and has received a 40 
percent rating. 

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claim for 
compensation under 38 U.S.C.A. § 1151 for a low back injury 
at an examination in February 2002 and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for compensation under 38 
USC § 1151, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, the VCAA notice 
to the veteran did not include the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concluded 
above that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for compensation under 
§ 1151, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.

The veteran was scheduled for a VA examination in June 2005 
to determine the nature and etiology of the injury to his low 
back; however the veteran himself canceled that examination 
and he has not requested to be rescheduled.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim. The evidence of record 
provides sufficient information to adequately evaluate the 
claim. Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back injury due to 
an examination at the VAMC in February 2002 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


